t c memo united_states tax_court michael coleman petitioner v commissioner of internal revenue respondent docket nos 2945-09l filed date r denied p’s request for interest abatement and sustained collection actions related to p’s income_tax deficiencies arising from p’s participation in some of the hoyt partnership tax_shelters held r’s determinations are sustained mark d pastor for petitioner laura j mullin for respondent memorandum opinion wherry judge these consolidated cases are before the court on a petition for review of two determinations by respondent respondent determined to sustain his plan to levy on petitioner’s assets and respondent denied petitioner’s request for an abatement of interest petitioner seeks review of respondent’s determinations these cases stem from petitioner’s participation in two partnership tax_shelters for the and tax years the issue for decision is whether respondent’s settlement officers abused their discretion in denying abatement of the interest on petitioner’s outstanding liabilities background these cases were submitted fully stipulated pursuant to rule the parties’ stipulation of facts with accompanying exhibits is incorporated herein by this reference at the time the petitions were filed petitioner resided in california 1the tax years and are at issue because of net_operating_loss nol carrybacks to those years 2unless otherwise indicated all section references are to the internal_revenue_code_of_1986 as amended the rule references are to the tax_court rules_of_practice and procedure the underlying deficiencies in these cases arose out of petitioner’s investment in two partnerships shorthorn genetic engineering jv sge and florin farms no ff the liabilities are assessments under the tax equity and fiscal responsibility act of tefra pub_l_no 96_stat_324 relating to the hoyt sons ranch properties tax_shelter on date respondent mailed to petitioner a notice of beginning of an administrative_proceeding nbap for sge for the tax_year on date respondent mailed to petitioner a notice of final_partnership_administrative_adjustment fpaa for sge for the tax_year on date respondent mailed to petitioner an nbap and an fpaa for sge for the tax_year on date respondent mailed to petitioner a letter and an attached form 4549a-cg income_tax examination changes and form 886-a explanation of items explaining how the adjustments made during the examination of sge and ff affected his individual_income_tax_return for tax years through the cover letter explained that because the examination of hoyt sons ranch 3the hoyt partnerships have been found to be illegal tax_shelters mr hoyt is currently serving a federal prison sentence of months for conspir ing to commit fraud bankruptcy fraud and money laundering 389_f3d_601 6th cir aff’g tcmemo_2003_138 properties partnerships affects the partnership s_corporation in which you are an investor your individual return has been adjusted accordingly form 4549a- cg broke down the adjustments by tax_year and computed the interest on the deficiencies to date the form 866-a stated that additional interest will be charged at the current rate compounded daily interest is charged from the original due_date of the return to a date days after an agreement to the additional tax is signed or to the date of payment if earlier on date respondent mailed to petitioner an nbap for ff for the tax_year on date respondent mailed to petitioner an nbap and an fpaa for sge for the tax_year on date respondent mailed petitioner an nbap and an fpaa for sge for the tax_year also on date respondent mailed petitioner an fpaa for ff for the tax_year on date respondent mailed petitioner a second form 4549a-cg the cover letter to this form 4549a-cg explained that this report is a modification of an earlier report that adjusted the distribution income coming into your partnership for hoyt and sons ranch property for the year ending date this adjustment decreases some of the tax previously assessed the final_determination on most of the audit issues on the investor partnerships are not yet complete and are not reflected in this report on date as a result of a petition filed on date at docket no in response to the fpaa for ff’s taxable_year the court entered a decision in ff’s partnership-level tefra proceeding also on date as a result of a petition filed on date at docket no in response to the fpaa for ff’s taxable_year the court entered a decision in ff’s partnership-level tefra proceeding on date as a result of a petition filed on date at docket no in response to the fpaa for ff’s taxable_year the court entered a decision in ff’s partnership-level tefra proceeding on date as a result of a petition filed on date at docket no in response to the fpaa for sge’s taxable_year the court entered a decision in sge’s partnership- level tefra proceeding petitioner then submitted a request for interest abatement and on date respondent mailed petitioner a notice of full disallowance--final determination informing petitioner that respondent was disallowing your request for an abatement of interest this letter explained that petitioner if he met the 4all of these decisions were entered pursuant to stipulated decisions entered by the parties eligibility requirements could request review of this determination by the tax_court on date respondent mailed petitioner another form 4549a-cg setting forth the computational adjustments under sec_6231 arising out of the fpaa adjustments resulting in income_tax deficiencies for petitioner for taxable years through on date respondent assessed the additional tax due and interest he determined to be due for tax years and in the total amount of dollar_figure on date respondent sent petitioner a final notice_of_intent_to_levy and notice of your right to a hearing for tax years and included was an account summary showing year assessed balance dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure accrued interest dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure late payment penalty dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure total dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure total dollar_figure dollar_figure dollar_figure dollar_figure respondent received petitioner’s form request for a collection_due_process or equivalent_hearing dated date on date on form petitioner had checked the box for withdrawal of the tax_lien as well as the boxes for installment_agreement and offer-in-compromise in an attachment to form petitioner’s attorney stated that the tax which was assessed had been miscalculated and requested a re-audit he also stated that petitioner was entitled to interest abatement due to unreasonable errors and delays by the internal_revenue_service in making the subject assessments of interest against taxpayer michael coleman pursuant to sec_6404 on date settlement officer nathan august sent petitioner a letter acknowledging receipt of his request for a collection_due_process cdp hearing and scheduling a face-to-face cdp hearing with his attorney on date on date respondent and petitioner’s attorney had a face-to- face hearing petitioner’s attorney continued to assert that the interest should be abated under sec_6404 respondent’s contemporaneous written case activity record states that petitioner’s attorney stated that it was ridiculous that seven years expired from the date of sic the tax_court opinion was issued until the tax assessments were made against tp the attorney said there is no reason why something wasn’t done much earlier in this matter and that there is no justifiable excuse for the irs to take seven years to make the assessments against tp officer august explained that while an opinion was issued in date the court’s decisions on the proceedings that gave rise to petitioner’s liabilities were not entered until date and that under tefra the period of limitations for assessment did not expire until one year after the court entered its decision plu sec_90 days officer august’s notes also state that petitioner’s attorney argued that it was incumbent upon the irs to have filed a motion in the tax_court trial to have the tax_matters_partner walter jay hoyt removed from representing the hoyt partnership investors once the tax_court deemed mr hoyt to have acted fraudulently argu ing that if the irs had done so the tax_court case would have reached a ‘conclusion’ earlier on date respondent sent petitioner a notice_of_determination concerning collection action s under sec_6320 and or in an attachment to the notice_of_determination respondent explained his reasoning for the determination on date petitioner timely filed a petition with this court at docket no 2945-09l petitioner argued inter alia respondent erred in unreasonably delaying the making of the underlying assessments against petitioner for the subject tax years and to the substantial prejudice of petitioner including but not limited to the assessment of excessive interest against petitioner for each of said aforementioned income_tax years as respondent’s delay in making said assessment until approximately date was the product of respondent’s careless reckless and unreasonable conduct through the unreasonable errors and or delays by an officer_or_employee of the internal_revenue_service on date petitioner filed with this court a petition for review of failure to abate interest under code sec_6404 at docket no and made the same arguments as in his petition filed on date on date respondent filed a motion for summary_judgment on date petitioner filed his objection to that motion by order on date the court granted summary_judgment allowing respondent to proceed with collection activity pursuant to the notice_of_determination dated date and denied summary_judgment with respect to the interest abatement issue these cases were called from the calendar on date in los angeles california the parties asked the court to be allowed to submit the cases under rule and the court agreed respondent reserved objections to the 5docket nos 2945-09l and were consolidated for trial briefing and opinion by order of this court on date stipulation of facts and the accompanying exhibits as to materiality for paragraph sec_33 through and the corresponding exhibits 18-p through 32-p discussion interest on a federal_income_tax deficiency generally accrues at the rate specified by sec_6621 from the last date prescribed for payment until the date on which the tax is paid sec_6601 under the applicable version of sec_6404 the secretary may abate all or any part of that interest to the extent it accrued because of any error or delay by an officer_or_employee of the internal_revenue_service acting in his official capacity in performing a ministerial_act 6on brief respondent objected to these stipulations and exhibits on the grounds of relevancy arguing that they all pertain to the criminal proceedings against mr hoyt and are irrelevant to petitioner’s case the court finds that these stipulations and exhibits are relevant to the case at hand accordingly we overrule respondent’s objections fed r evid defines relevant evidence as evidence having any tendency to make the existence of any fact that is of consequence to the determination of the action more probable or less probable than it would be without the evidence sec_6404 applies to interest accruing with respect to deficiencies or payments for tax years beginning after date tax_reform_act_of_1986 pub_l_no sec_1563 stat pincite see coco v commissioner tcmemo_2001_80 in congress amended sec_6404 to refer to unreasonable errors or delays and ministerial or managerial acts taxpayer bill of right sec_2 tbor pub_l_no sec_301 sec_110 stat pincite see 550_us_501 n those amendments apply to interest accruing on deficiencies for tax years beginning after date tbor sec_301 sec_110 stat pincite hinck continued a ministerial_act is a procedural or mechanical act that does not involve the exercise of judgment or discretion and occurs during the processing of a taxpayer’s case after all the prerequisites to the act such as conferences and review by supervisors have taken place see 113_tc_145 sec_301_6404-2t b temporary proced admin regs fed reg date an error or delay will be taken into account only if no significant aspect of it is attributable to the taxpayer involved and it occurs after the internal_revenue_service irs has contacted the taxpayer in writing with respect to the deficiency or payment of tax on which the interest is accruing sec_6404 even when there has been an error or delay with respect to a ministerial_act the secretary has discretion to decide whether to abate interest sec_6404 see grandelli v commissioner tcmemo_2008_55 we have jurisdiction under h to determine whether the secretary’s decision not to abate interest was an abuse_of_discretion the taxpayer bears the burden of proving that the secretary acted arbitrarily capriciously or without sound basis in fact or law 112_tc_19 to meet this burden the taxpayer must continued u s pincite n because this case involves interest accruing with respect to tax years prior to sec_6404 applies but the amendments do not establish an error or delay by the irs in performing a ministerial_act a correlation between any such error or delay and a specific period of delay in payment and that the taxpayer would have paid the tax_liability earlier but for the irs’s error or delay see sher v commissioner tcmemo_2009_86 aff’d 381_fedappx_62 2d cir petitioner essentially argues that he should have been notified as a simple ministerial_act by respondent of the initial indictment of mr hoyt on date and that the lack of this simple notification inviting petitioner to take the opportunity to settle the case and avoid further interest was an error or delay by the irs in performing a ministerial_act petitioner urges this court to find that respondent abused his discretion in refusing to abate interest from the date of mr hoyt’s initial indictment on date until the amounts were assessed on date the petitions in the original partnership-level cases were filed in and the final decisions by this court were not entered until date we note the 8petitioner apparently abandons the argument that it was an error for the commissioner to fail to remove mr hoyt as the tax_matters_partner this was a wise decision given that the court has previously found that it was not an abuse_of_discretion for the commissioner to refuse to abate interest on deficiencies arising from the hoyt tax_shelters when the commissioner did not remove mr hoyt as the tax_matters_partner and did not notify mr hoyt that he was under criminal investigation see mekulsia v commissioner tcmemo_2003_138 mere passage of time in the litigation phase of a tax dispute does not establish error or delay by the commissioner in performing a ministerial_act respondent’s decision on how to proceed in the litigation phase of the case necessarily required the exercise of judgment and thus cannot be a ministerial_act lee v commissioner t c pincite under section d respondent could not assess income_tax liabilities of the individual partner until the decision entered in the litigation matter of the partnership became final which i sec_90 days after entry of decision in order to allow time for appeal see mathia v commissioner tcmemo_2009_120 aff’d 669_f3d_1080 10th cir respondent then had one year to assess the tax_deficiency see sec d respondent assessed petitioner’s liabilities on date which was less than the one year plu sec_90 days see sec_7481 after the earliest of the decisions filed by this court date petitioner has not shown that respondent abused his discretion in waiting to assess the deficiencies until the decisions of the court were final and we do not find that it was an abuse_of_discretion that respondent did not notify petitioner that mr hoyt had been indicted and invite petitioner to settle respondent was required to exercise judgment or discretion in determining whether to notify petitioner about mr hoyt’s indictment and or inviting petitioner to settle and therefore it was not a ministerial_act under sec_6404 the court has considered all of petitioner’s contentions arguments requests and statements to the extent not discussed herein the court concludes that they are meritless moot or irrelevant to reflect the foregoing decisions will be entered for respondent 9these cases exemplify shortcomings in tefra’s procedure provisions which in some instances turn the control and management of tefra cases over to unscrupulous promoters who do not represent the investors’ best interests see superior trading llc v commissioner tcmemo_2012_110 congress recognized this problem and the limitations on interest relief in part in tbor which amended sec_6404 to add to ministerial acts managerial acts tbor sec_301 sec_110 stat pincite we also note the commissioner has no obligation under the constitution to apprise investors of the character of their tmp’s or even of their criminal propensities 272_f3d_1172 9th cir aff’g 114_tc_115
